Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Regarding Applicant’s statements in the Specification that the device will improve the fuel efficiency of a vehicle, similar devices attempting to use exposure of fuel to magnetic fields alone fail to improve the emissions or fuel efficiency of a motor vehicle.  See EPA Evaluation of the POLARION-X Device, August 1982 and Second EPA Evaluation of the POLARION-X Device, April 1985. Also, see FTC release of August 22, 2006 (magnetic “fuel saver” does not save fuel, does not increase gas mileage, and does not reduce emissions, para. 4) and Allen (Popular Mechanics 2005, p. 5 para. 2; gasoline molecules are not magnetic, and applying a magnet to a steel fuel line will cause the lines of magnetic flux to “follow the fuel-line walls instead of passing through the fuel.”) To satisfy 35 U.S.C. 101, an invention must be "useful." Practical utility is a shorthand way of attributing "real-world" value to claimed subject matter. In other words, one skilled in the art can use a claimed discovery in a manner which provides some immediate benefit to the public. See Nelson v. Bowler, 626 F.2d 853, 856, 206 USPQ 881, 883 (CCPA 1980) and MPEP 2107.01.I.
Regarding claims 9-13, the apparatus appears to refer to a magnetic device, and no items for the generation of anything other than the magnetic field are present. Neither the description nor the claims disclose credibly operative means for transforming a reactant/substance to be catalyzed into an excimer state by mere application of magnetic fields alone. An invention that is “inoperative,” (i.e. it does not operate to produce the results claimed/disclosed by the patent applicant and/or the apparatus as claimed/disclosed could not deliver fuel to an engine ) is not a “useful” invention in the meaning of the patent law.  See e.g. Newman v. Quigg, 877 F.2d 1575, 1581, 11 USQP2d 1340, 1345 (Fed. Cir. 1989); In re Harwood, 390 F.2d 985, 989, 156 USPQ 676, 676 (CCPA 1968).
Furthermore, the Specification as filed refers to magnetic fields of unspecified characteristics, which include fields weaker than Earth’s natural magnetic field. It is unclear to one of ordinary skill in the art precisely how any arbitrarily weak magnetic fields applied by the apparatus would have a noticeable catalytic effect, in view of the fact that any catalyzed matter would be constantly also immersed in the Earth’s natural magnetic field. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The Examiner notes that all rejections made under 35 U.S.C. 102 and 103 are made with reference to the rejection for lack of utility and enablement under 35 U.S.C. 112(a) and 35 U.S.C. 101.  The Examiner notes that the rejections made under 35 U.S.C. 102 and 103 are made with respect to the components of the apparatus, not the intended use (or lack of operability) of the apparatus.  
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 6,596,163 B1) in view of Mori (US 6,458,274 B1). The Examiner notes that all rejections made under 35 U.S.C. 102 and 103 are made with reference to the rejection for lack of utility and enablement under 35 U.S.C. 112(a) and 35 U.S.C. 101.  The Examiner notes that the rejections made under 35 U.S.C. 102 and 103 are made with respect to the components of the apparatus, not the intended use (or lack of operability) of the apparatus.  
Regarding claims 9 and 10, Parker teaches a catalysis unit, comprising a magnet group (Fig. 1 parts 15 and 20, col. 1 lines 15-30; Fig. 8 parts 230, col. 4 lines 39-57), a magnetic force enhancing post (Fig. 1 part 45 [top plate], col. 1 lines 31-39; Fig. 8 part 285 col. 4 lines 39-57), and a magnetically permeable shoe with corners [i.e. points] (Fig. 8 parts 250 col. 4 lines 39-57), an included angle formed between the center wall of the magnetic guide shoe and either of the pointed structures ranges from 90 degrees to 180 degrees; wherein, with respect to each magnet of the pair of magnets, the magnetic flux lines transverse to the passageway are applied from one of the N pole and the S pole of the magnet, through the shoe and then return back to the other of the N pole and the S pole of the magnet.
Parker does not explicitly teach wherein an angle between junctions between two ends of the magnetically permeable shoe and a central wall of the magnetically permeable shoe is greater than 90 degrees.  However, changing the angle between junctions between two ends of the magnetically permeable shoe and a central wall of the magnetically permeable shoe (i.e. changing the shape of the magnetically permeable shoe) is a matter of design that a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  See MPEP 2144.04.IV.B and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Parker does not explicitly teach that the magnet is within multiple chambers in a housing.  
In the same field of endeavor (magnetic treatment of fluids), Mori teaches a device for treating fluid with ultra-high magnetic force (Abstract) where latticed bodies providing magnetic fields are juxtaposed into multiple chambers. (Abstract) Mori teaches that this allows the fluid to be efficiently magnetically treated. (col. 5, lines 2-6)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus of Parker by placing the magnet within multiple chambers in a housing, as taught by Mori, as this allows the fluid to be efficiently magnetically treated. (col. 5, lines 2-6)
Regarding claim 11, “the angle between the junctions between the two ends of the magnetically permeable shoe and the central wall of the magnetically permeable shoe is preferably 145 degrees” is a matter of design that a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  See MPEP 2144.04.IV.B and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would be obvious for one of ordinary skill in the art to change the angle, as this would change the position of the magnetic field.  
Regarding claim 12, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the structure recited in the reference is substantially identical to that of the claims, the claimed functions (i.e. “wherein the magnetic field at the magnetic field center approaches zero”) are presumed to be inherent.  See MPEP 2112.01.I. 
Regarding claim 13, “wherein the two pointed structures each form an acute angle within the passageway” is a matter of design that a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  See MPEP 2144.04.IV.B and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would be obvious for one of ordinary skill in the art to change the angle, as this would change the position of the magnetic field.  
Response to Arguments
Applicant's arguments filed on 9/3/2021 have been fully considered but they are not persuasive.
In response to arguments regarding the rejections under 35 U.S.C. 101., the applicant argues that the claims define an apparatus for delivering fuel to an engine and reference to catalysis and cracking have been removed from the claims, thus an apparatus for delivering fuel to an engine has the requisite utility (pages 4-5 of the Remarks). 
First of all, regardless removing “catalysis and cracking” from the claims, the disclosure as originally filed is related to at least an apparatus for transforming a reactant/substance to be catalyzed into an excimer state by mere application of magnetic fields alone. However, the POLARION-X device and the currently claimed device both act to expose fuel to a magnetic field without further input of electromagnetic energy to trigger a chemical reaction (i.e. both the POLARION-X device and the currently claimed device have the same physical effect).  
Secondly, the applicant appears to equal “a catalysis and cracking apparatus” to “an apparatus for delivering fuel to an engine”. However, one having ordinary skill in the art would have known that a catalysis and cracking apparatus could not be used for or functioned as an apparatus for delivering fuel to an engine. The instant specification does not provide sufficient description that an apparatus having a housing and magnets could deliver fuel to an engine or such apparatus has utility for delivering fuel to an engine. 
Finally, it is not clear from the original disclosure how the claimed/disclosed apparatus that merely comprises a housing, a magnetically permeable shoe, and magnets could deliver fuel to an engine.
Therefore, Applicant’s arguments are not found convincing, and the rejections under 35 U.S.C. 101 are maintained as set forth above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Claims 9-12 are rejected. Claims 1-8 have been cancelled by Applicant. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795